PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1038


ROBIN L. WALKER,

                Plaintiff - Appellant,

           v.

MOD-U-KRAF HOMES, LLC,

                Defendant - Appellee.

-----------------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Amicus Supporting Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00470-GEC)


Argued:   October 28, 2014              Decided:   December 23, 2014


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part, vacated in part, and remanded by published
opinion. Judge Agee wrote the opinion, in which Judge Niemeyer
and Judge Duncan concurred.


ARGUED: Terry Neill Grimes, TERRY N. GRIMES, ESQ., P.C.,
Roanoke, Virginia, for Appellant.     James J. O'Keeffe, IV,
GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia, for Appellee.
Elizabeth Ellen Theran, U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Amicus Supporting Appellant.
ON BRIEF: P. David Lopez, General Counsel, Carolyn L. Wheeler,
Acting Associate General Counsel, Lorraine C. Davis, Assistant
General Counsel, U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Amicus Supporting Appellant.




                              2
AGEE, Circuit Judge:

      Robin Lynn Walker appeals the district court’s grant of

summary judgment to her former employer, Mod-U-Kraf Homes, LLC

(“Mod-U-Kraf Homes”), on her claims of a sexually hostile work

environment and retaliation.            For the reasons set forth below,

we vacate the judgment of the district court on the hostile work

environment claim and remand for further proceedings as to it.

We   affirm    the   grant    of   summary      judgment     on    the   retaliation

claim.



                                        I.

      Based     in    Rocky        Mount,       Virginia,        Mod-U-Kraf     Homes

manufactures pre-fabricated houses. 1              Walker worked there during

two time periods: from 2007 to 2009 and again from May 2010 to

July 22, 2011.        Walker worked several positions in the final

finishing      department,     though       she    primarily       “caulk[ed]     and

paint[ed] trim inside each house or ‘box’ as it neared the end

of the production line.”            Walker v. Mod-U-Kraf Homes, Inc., 988

F. Supp. 2d 589 (W.D. Va. 2013).                   Because of changes to her

specific      assignments     during    each       term     of    her    employment,


      1
       Consistent with the governing standard at the summary
judgment stage, the facts are recounted in the light most
favorable to Walker even where there are disputed events that
Walker may not ultimately be able to prove.      See FDIC v.
Cashion, 720 F.3d 169, 173 (4th Cir. 2013).


                                            3
Walker’s allegations primarily arise from the second term (after

May 2010).

       Walker claims that one of her co-workers, David Mullins,

made   inappropriate         sex-based      comments       to    her   and     other    co-

workers      on   a   near-daily        basis.      When    Walker      first    started

working at Mod-U-Kraf Homes, Mullins referred to her as “fresh

meat.”    (J.A. 415.)            Two or three times a week, Mullins would

grab   his    crotch       and   say,   “these   nuts      are    looking      for    you.”

(J.A. 447-48.)          With the same frequency, he would call out,

“[t]here she goes, there it is.”                    (J.A. 240.)         Mullins would

stick his tongue out at Walker and other female employees and

“snicker.”        (J.A.      417-18.)       Other   times,       he    would    grab    his

crotch and exclaim, “oh, oh, oh” or say, “I bet you could holler

real loud, couldn’t you.”               (J.A. 559, 117.)          After Walker began

dating a co-worker, Ray Cassidy, in March 2011, Mullins also

made   comments       to    him    within    Walker’s       hearing      about       Walker

performing oral sex.             For example, one day when Walker went into

a box to work, Mullins suggested to Cassidy that if he “want[ed]

a blow job” he should go join her.               (J.A. 507.)

       Mullins was not alone in his conduct.                      Walker claims that

in the spring of 2011 another co-worker, James Young, also began

grabbing his crotch and saying, “these nuts are looking for you”

almost every day.          (J.A. 453-57, 609.)



                                            4
     Other co-workers frequently witnessed these incidents and

were, in turn, subject to similar statements.                    (E.g., 453, 507,

602, 609.)    And on at least two occasions, Mullins approached a

co-worker (once Cassidy, once a female co-worker), grabbed his

crotch,   looked     down    to   where   the     co-worker     was    working,    and

said, “[w]hile you’re down there why don’t you just . . . .”

(J.A. 601-03.)

     Following the procedure she had been advised to use, Walker

complained about and reported these incidents to her “lead” co-

worker, Sandra Burnopp. 2          Even though Walker complained “every

week,” Burnopp’s response was always the same.                   (J.A. 449.)       She

told Walker to “just ignore it,” that if she ignored it they

might stop, and that “[h]e does that to everybody” and “always

acts like that.”       (J.A. 416, 419, 449, 459, 509.)                Burnopp never

spoke to Mullins or Young about their behavior, nor did she

report    Walker’s    complaints     to       a   supervisor.         Frustrated    by

Burnopp’s response, Walker began complaining to her supervisor,

Wayne    Craiger,    every    week   as   well.        When     Craiger    spoke    to

Mullins, Mullins reduced the frequency of his comments for a

while, though this had negligible long-term impact.



     2
       The “lead” was the “lead person of the employees on that
end of the [production] line.” (J.A. 417.) It is unclear from
the record what level of supervisory authority, if any, is held
by a “lead.”


                                          5
       Walker claims that she was under such stress as a result of

this     work     environment        that        she     sought      and     received        a

prescription for Xanax from her doctor.                      She also began to work

slower in order to “stay[] behind,” and actively tried to avoid

Mullins and Young.          (J.A. 522-23.)

       On July 20, 2011, employees were breaking for lunch when

Mullins    turned        toward    Walker    and       Cassidy      and    “kept    saying,

[w]iener    in    the     mouth,    wiener       in    the   mouth.”         (J.A.       472.)

Walker and Cassidy broke away from the group to eat, and decided

to telephone Burnopp to arrange to meet with her and Craiger

after lunch “because this stuff with David Mullins is going to

stop   today.”          (J.A.     476.)      Walker       and    Cassidy     encountered

Mullins shortly thereafter, observing him looking at them and

laughing.         They    confronted       him       immediately.          Though    Walker

denies    touching       Mullins,    numerous          employees     described       her    as

“poking”     or     “punching”       her     fingers         into      Mullins’      chest.

Cassidy, meanwhile, stood behind Walker holding a hammer in a

threatening       manner     that     raised          concern     amongst     witnesses.

Burnopp     and    Craiger        arrived       on     scene     and      broke     up     the

altercation.       (For simplicity, this incident will be referred to

as the July 20 “altercation.”)

       Craiger and plant manager Ricky Adkins began questioning

the participants and witnesses to determine what had occurred.

Cassidy informed them that if he was going to be fired, they

                                            6
should     do    so    then,       at   which   point       Walker    indicated     that   if

Cassidy     was        being       fired,     then    she    was     quitting.        Adkins

suspended Cassidy for three days pending further investigation,

and told Walker to return to work.

        Craiger and Adkins interviewed or obtained statements from

at least ten employees.                   Although the accounts varied in some

particulars,          the    witnesses        (except       for    Walker    and    Cassidy)

uniformly described Walker and Cassidy as the initiators and

aggressors in the July 20 altercation.

        Walker’s        written         statement      regarding       the     altercation

focused     on    Mullins’         past     behavior.        She     accused   Mullins      of

“say[ing] stuff like ‘[t]here she goes, there it is’ – 2 or 3

times a week,” and of having said on one occasion, “if you want

a blow job go up in that Box [with Walker.]”                           (J.A. 240.)         She

said that shortly before the altercation, Mullins “kept saying,

‘weener [sic] in the mouth’ over and over, laughing,” and that

she told Cassidy she was “tired of [Mullins’] mouth.”                                  (J.A.

240.)      Walker’s only comment about the altercation itself was

that an “[a]rgument insued [sic].”                    (J.A. 240.)

      On        July        21,      Adkins        spoke     with      human       resources

representative Kathryn McDaniel and together they concluded that

Walker had also participated in the altercation and laid hands

on Mullins.        They determined that both Cassidy and Walker should

be   terminated         as     a    result    of     the    altercation      and   notified

                                                7
Cassidy of the decision that day.                    Adkins intended to inform

Walker of her termination of employment in person, but he was

delayed   until       the   following      Monday,       July    25,   because    Walker

called in sick for several days.

     In   subsequent         weeks   Walker     called     the    telephone      numbers

listed    in   Mod-U-Kraf       Homes’     employee       handbook     for     reporting

harassment to the managerial or corporate level.                        She told them

of Mullins’ harassment and complained that she had been fired

for the “wrong reasons.”             (J.A. 444.)         In mid-August, Mod-U-Kraf

Homes issued a written disciplinary report to Mullins, stating

that “complaints were made against [him] during an investigation

and [were] not reported until later.”                    (J.A. 356.)      Mullins was

instructed “not to make any comments to other employees,” citing

the company’s “anti-harassment policy.”                   (J.A. 356.)

     In   October      2012,    Walker     filed     a    complaint,      subsequently

amended, in the Western District of Virginia against Mod-U-Kraf

Homes.     She alleged that she was subjected to a hostile work

environment      in    the    form    of    sexual       harassment.           Following

discovery, Mod-U-Kraf Homes moved for summary judgment, which

the district court granted.

     The court held that Walker’s evidence of objectively severe

or pervasive conduct was “insufficient, as a matter of law, to

meet the high bar required to survive summary judgment on a

hostile   work    environment        claim.”       988      F.    Supp.   2d    at   597.

                                            8
Although Walker’s complaint did not formally plead a claim of

retaliation,   by   the    time   Mod-U-Kraf    Homes        moved   for    summary

judgment, the parties briefed the issue as if she had.                          The

district    court   granted   summary       judgment    as     to    this    claim,

concluding Walker’s evidence failed to create a genuine issue of

material fact that the “legitimate, nonretaliatory reason for

terminating her employment, namely, her involvement in the fight

with David Mullins,” was pretext for retaliation.                     Id. at 596

n.2, 601.

     Walker    noted   a   timely    appeal,   and     we    have    jurisdiction

pursuant to 28 U.S.C. § 1291.



                                      II.

     We review the district court’s grant of summary judgment de

novo,   applying    the    same     standard    as     the     district      court.

Cashion, 720 F.3d at 173.           Summary judgment is appropriate if

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                         Fed. R.

Civ. P. 56(a).      In addition to construing the evidence in the

light most favorable to Walker, the non-movant, we also draw all

reasonable inferences in her favor.          Cashion, 720 F.3d at 173.




                                       9
                                           A.

     Title     VII    of    the    Civil     Rights     Act    of    1964    prohibits

employers      from     discriminating           against      individuals      “[w]ith

respect to . . . terms, conditions, or privileges of employment,

because of such individual’s . . . sex[.]”                    42 U.S.C. § 2000e-2.

“Since an employee’s work environment is a term or condition of

employment,     Title      VII    creates    a    hostile     working       environment

cause of action.”          EEOC v. R&R Ventures, 244 F.3d 334, 338 (4th

Cir. 2001).      A hostile work environment is one “permeated with

discriminatory        intimidation,         ridicule,      and      insult    that   is

sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (citations

and internal quotation marks omitted).                  However, Title VII does

not “attempt to purge the workplace of vulgarity” and “[n]ot all

sexual harassment that is directed at an individual because of

his or her sex is actionable.”                   Hopkins v. Balt. Gas & Elec.

Co., 77 F.3d 745, 753 (4th Cir. 1996) (citation and internal

quotation marks omitted).

     Walker’s complaint alleged that Mod-U-Kraf Homes violated

Title VII by “failing to take action reasonably calculated to

prevent sexual harassment and by permitting a work environment

to exist that was sexually charged and hostile and offensive to”

Walker   and    other      workers.        (J.A.    9.)       To    survive     summary

                                           10
judgment, Walker was required to produce evidence sufficient for

a reasonable juror to conclude that the offending behavior was

(1) unwelcome, (2) based on her gender, (3) “sufficiently severe

or   pervasive   to     alter      the     conditions          of   her   employment        and

create an abusive atmosphere,” and (4) imputable to Mod-U-Kraf

Homes.    EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 175 (4th

Cir. 2009) (citing EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306,

313-14    (4th   Cir.       2008)).         Mod-U-Kraf          Homes     argued      summary

judgment should        be    granted       in   its    favor        because    the    conduct

Walker    complained        of    did    not     satisfy        the    second    or     third

components of a hostile work environment claim.                               The district

court only analyzed whether Walker satisfied the third component

and concluded she had failed to do so.                         988 F. Supp. 2d at 597

n.3.

       This third prong of a hostile work environment claim has

“both subjective and objective components.”                           Cent. Wholesalers,

Inc., 573 F.3d at 175.             A plaintiff like Walker was required to

show   that   she     perceived—and         that      a   reasonable          person    would

perceive—the environment to be abusive or hostile.                            See id.       The

district court accepted that Walker subjectively perceived her

workplace to be offensive, but concluded that she had failed to

produce   evidence      to       satisfy    the       objective       component        of   her

claim.     “‘[T]he      objective        severity         of    harassment      should      be

judged    from   the    perspective         of    a    reasonable         person      in    the

                                            11
plaintiff’s      position,       considering     all      the     circumstances.’”

Ziskie v. Mineta, 547 F.3d 220, 227 (4th Cir. 2008) (alteration

in original) (quoting Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 81 (1998)).

      Throughout its decision, the district court emphasized that

it did not condone the “boorish,” “moronic,” “inappropriate,”

“immature,”      and    “unprofessional”       conduct     Walker      alleged   had

occurred.      E.g., 988 F. Supp. 2d at 599, 601.                 Nonetheless, the

court held that although “some of the comments made by Young and

Mullins      were      clearly    inappropriate,       [Walker’s]        coworkers’

behavior was simply not of the same magnitude as that which the

Fourth Circuit has found sufficiently severe or pervasive to

constitute actionable sexual harassment.”                 Id. at 597.       On this

record, however, we conclude that the district court erred in

stating that Mullins and Young’s conduct could not constitute

actionable “severe or pervasive” harassment as a matter of law.

For that reason, we are constrained to vacate the judgment of

the district court and remand for further proceedings on the

hostile work environment claim.

      Two     overarching    principles       lead   us    to   this     conclusion.

First, at the summary judgment stage, we must view the record in

the   light    most     favorable   to   Walker,     who    was    the   non-moving

party.      See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     Second, “whether ‘harassment was sufficiently severe or

                                         12
pervasive is quintessentially a question of fact.’”                     Hartsell v.

Duplex Prods., Inc., 123 F.3d 766, 773 (4th Cir. 1997) (quoting

Paroline v. Unisys Corp., 879 F.2d 100, 105 (4th Cir. 1985)).

Thus, while summary judgment is appropriate in cases where the

facts are clearly insufficient to satisfy the standard, when

there is a close question and “‘reasonable minds could differ’”

when   weighing      all    the   facts   against      the    law,     then    summary

judgment is inappropriate.             Paroline, 879 F.2d at 105 (quoting

Anderson, 477 U.S. at 250).

       The totality of the record before us creates too close a

question as to whether Mullins and Young’s behavior created an

objectively hostile or abusive work environment to be decided on

summary judgment.          See Oncale, 523 U.S. at 81 (“[T]he objective

severity of harassment should be judged from the perspective of

a reasonable person in the plaintiff’s position, considering all

the    circumstances.”        (citation    and     internal      quotation        marks

omitted)).        As       recounted   above,      that      alleged    environment

consisted of comments of varying degrees of offensiveness being

made   to   Walker     several    times    a    week   for    well   over     a   year.

Similar comments were made with the same frequency to other co-

workers.     See Hoyle v. Freightliner, LLC, 650 F.3d 321, 333 (4th

Cir.    2011)   (“[T]he       totality     of    the   circumstances          includes

conduct directed not at the plaintiff.”).                     When Walker or her

co-workers complained to their leads and immediate supervisors,

                                          13
limited       action       was   taken       to        stop    the     offending          behavior.

Whether       this        environment         is        sufficient           to        satisfy    the

objectively         unreasonable           “severe      or     pervasive”          prong    is    not

answered      by     a    “mathematically          precise         test,”        but    rests    on    a

variety        of        factors,       including             “the         frequency       of     the

discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether       it     unreasonably          interferes          with     an       employee’s      work

performance.”            Harris, 510 U.S. at 22-23; see also Jennings v.

Univ.    of    N.C.,       482   F.3d      686,    696        (4th    Cir.       2007)    (“Whether

gender-oriented           harassment         amounts          to     actionable         (severe       or

pervasive)          discrimination           ‘depends          on      a     constellation            of

surrounding          circumstances,          expectations,             and        relationships.’

All the circumstances are examined, including the positions and

ages    of    the     harasser       and    victim,         whether        the    harassment      was

frequent,          severe,    humiliating,             or     physically          threatening[.]”

(citation omitted)).

        To be sure, on this record, some factors pull toward a

finding that the offensive behavior was actionable, while other

factors pull in the opposite direction.                              But neither we nor the

district court are called upon to weigh that evidence at this

stage.       Instead, the court’s task is simply to examine whether

the record contains proof from which a reasonable trier of fact

could     conclude           “that     the     environment             was        pervaded       with

                                                  14
discriminatory         conduct          aimed        to     humiliate,       ridicule,       or

intimidate,        thereby       creating       an    abusive        atmosphere.”          Cent.

Wholesalers,        Inc.,        573   F.3d     at     176      (citation      and    internal

quotation marks omitted).                We recognize that some of the above

incidents      and     individuals’           motives        are     disputed,       but    such

factual      details       and    credibility         determinations         are     also   not

issues to be resolved at the summary judgment stage.                                   For our

purposes,     it     is    sufficient         that        Walker’s    proffered       evidence

creates a genuine issue of fact as to whether her environment

was sufficiently “severe or pervasive to alter the conditions of

her employment.”           Cf. Id. at 175.

      In     reaching        its       decision,          the    district      court       quite

appropriately examined our prior case law concerning what types

of events survived summary judgment because they did—or at least

could—constitute           actionable      sexual         harassment.        E.g.,     Ziskie,

547   F.3d    at     228    (stating      that       in     order     to   survive     summary

judgment, alleged claims “must still be objectively as severe as

that in cases that we have allowed to go to a jury”).                                       For

example, the Court distinguished Walker’s work environment from

cases where the harasser touched the victim, propositioned or

threatened her, or engaged in demonstrations of sexual acts.

Walker, 988 F. Supp. 2d at 599.                           But, while our case law has

noted      instances        where       certain           conduct      would     satisfy       a

plaintiff’s burden on the “severe or pervasive” element, we have

                                                15
not    limited    the   applicable      analysis    only       to   instances   where

those precise behaviors are alleged to have occurred.

       Indeed, we have previously recognized that harassment need

not involve touching or be “physically threatening” in order to

be actionable “e.g., where it is humiliating and demeaning.”

Hoyle, 650 F.3d at 334-35; see also Ocheltree v. Scollon Prods.,

Inc., 335 F.3d 325, 331 (4th Cir. 2003) (en banc) (stating that

a plaintiff “may prove sex-based discrimination in the workplace

even     though   she    is   not       subjected   to     sexual       advances     or

propositions”).         And   in    this    case,   a    reasonable      jury   could

rationally find that the consistent and repeated comments made

by Mullins and Young “painted women in a sexually subservient

and demeaning light [that is] sufficiently severe or pervasive

to alter the conditions of [Walker’s] employment and to create

an abusive work environment.”              Ocheltree, 335 F.3d at 333.             That

there are also arguments that suggest that this conduct may not

be    sufficiently      severe     or   pervasive       does    not    mean   that    a

reasonable jury could not conclude otherwise.                         At bottom, the

facts presented in the record are simply too close to that line

for summary judgment to be appropriate.

       We caution that just because Walker has prevailed at this

stage of the proceedings does not mean that she will ultimately

prevail on her claim or even that her case will proceed to

trial.     In ruling on the summary judgment motion, the district

                                           16
court    only    reviewed   the    third    prong    of   Walker’s   claim.    We

expressly decline Mod-U-Kraf Homes’ invitation to consider the

“because of gender” factor in this appeal.                   That task is more

appropriately performed in the first instance by the district

court.    And in reversing the district court’s decision, we have—

as we must—viewed the evidence in the light most favorable to

Walker; what she may ultimately prove, and whether that evidence

is ultimately persuasive to a trier of fact, is another matter.

All we hold is that the evidence creates a genuine dispute of

material fact, which does not permit the granting of summary

judgment to Mod-U-Kraf Homes with respect to the third component

of Walker’s hostile work environment claim.



                                       B.

       Walker sought to establish her retaliation claim under the

burden-shifting framework established in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973).             To establish a prima facie case,

Walker had to show (1) that she engaged in a protected activity;

(2) that Mod-U-Kraf Homes acted adversely against her; and (3)

that    the     protected   activity       was   a   “but-for”   cause   of   her

termination and not simply a “motivating factor.”                    See Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th

Cir. 2004) (en banc).             If Walker established her prima facie

case, the burden would shift to Mod-U-Kraf Homes to provide a

                                       17
legitimate,      non-retaliatory           explanation         for      its    decision      to

terminate Walker.           See id.         Upon such a proffer, the burden

would return to Walker to show that the proffered reason was

pretext for retaliation.             See id.

       The district court stated that even if it were assumed that

Walker could establish a prima facie case, Mod-U-Kraf Homes had

met its burden of putting forth “a legitimate, nonretaliatory

reason for terminating her employment, namely, her involvement

in the fight with David Mullins.”                      Walker, 988 F. Supp. 2d at

601.    The court explained that Walker’s arguments attempting to

establish     pretext     fell   short      of    creating        a     genuine      issue   of

material      fact   with   respect        to    that       issue.       Id.    at    601-03.

Accordingly, it granted summary judgment.

       Walker    argues     that      in    so        doing,      the     district      court

overstepped its role and usurped that of the jury by weighing

Mod-U-Kraf Homes’ motives for terminating Walker.                              She contends

that    she   demonstrated       a    triable     issue        regarding       pretext       for

retaliation based on the following evidence: (1) the individuals

who    terminated    her    employment          did    so    on   the    day    after     they

learned she was being sexually harassed; (2) Mod-U-Kraf Homes

failed to terminate Mullins, thus treating similarly situated

individuals differently; (3) Mod-U-Kraf Homes listed Walker as

being eligible for re-hire despite purporting to terminate her

for cause; and (4) Mod-U-Kraf Homes failed to follow its sexual

                                            18
harassment policies when Walker first reported she was being

harassed.

       We   agree    with    the      district         court    that       Walker       failed   to

satisfy her burden of producing evidence from which a reasonable

jury    could     conclude       that       Mod-U-Kraf         Homes’       explanation          was

“unworthy       of    credence”            or    was       a   cover-up          for     unlawful

discrimination.        See Tex. Dep’t of Cmty. Affairs v. Burdine, 450

U.S. 248, 256 (1981).             As an initial matter, Walker has offered

no direct evidence that she was terminated because she reported

sexual      harassment      in     the      workplace.              Nor    has    she     offered

circumstantial evidence that would call into question Mod-U-Kraf

Homes’ explanation for her termination of employment.

       Walker’s      argument         as    to   the       timing     of    her     termination

discounts that the decision to do so was made the day after the

altercation that Mod-U-Kraf Homes says was the basis for her

termination.         The     record         reflects       that      Adkins       and    McDaniel

learned of some of Walker’s complaints about Mullins during the

course of the investigation into the July 20 altercation.                                        But

proof that Walker complained about harassment as part of the

investigation        is     insufficient              to   suggest         pretext.         E.g.,

Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989)

(“[M]ere knowledge on the part of an employer that an employee

it is about to fire has filed a discrimination charge is not

sufficient      evidence         of        retaliation         to    counter        substantial

                                                 19
evidence of legitimate reasons for discharging that employee.”),

abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 133 S. Ct. 2517, 2534 (2013).                 And while Walker asserts

Mod-U-Kraf      Homes’      investigation          into   the    altercation       was

insufficient and its conclusion that she placed hands on Mullins

was incorrect, neither argument provides evidence of pretext.

     We have repeatedly observed that “[i]t is not [a court’s]

province     to        decide   whether      [an     employer’s]      reason      [for

terminating       an    employee]    was    wise,     fair,     or   even   correct,

ultimately,       so    long    as   it    truly    was   the    reason     for   [the

employee’s] termination.”            DeJarnette v. Corning, Inc., 133 F.3d

293, 299 (4th Cir. 1998) (citation and internal quotation marks

omitted).      Simply put, the circumstances and timing of Walker’s

termination do not support a reasonable inference of pretext in

this case. 3

     Walker also suggests that a jury could find pretext based

on Mod-U-Kraf Homes “treat[ing] Mullins and Walker, similarly-

situated employees with respect to the incident, in a disparate

manner[.]”        (Opening Br. 55.)             To be sure, evidence that an


     3
       We acknowledge, of course, that timing can constitute
evidence of pretext in an appropriate case.     E.g., Dotson v.
Pfizer, Inc., 558 F.3d 284, 297 (4th Cir. 2009) (discussing one
such circumstance).     But timing is unlikely to defeat a
nonretaliatory explanation on its own, see Roberson v. Alltel
Info. Servs., 373 F.3d 647, 656 (5th Cir. 2004), and it does not
do so here.


                                           20
employer treated similarly situated individuals differently can

be evidence of pretext.                  E.g., Laing v. Fed. Express Corp., 703

F.3d   713,        721   (4th     Cir.    2013)    (stating    that    such       comparator

evidence       “would      be     ‘especially       relevant’     to     a    showing      of

pretext”).           But    when    Mod-U-Kraf       Homes    decided        to    terminate

Walker and not Mullins, it did not view Walker and Mullins as

“similarly situated,” nor is there evidence that their roles in

the    altercation         were    equal.         Numerous    witnesses       stated      that

Walker physically assaulted Mullins, not the other way around.

The undisputed record shows that Adkins and McDaniel decided

Walker should be fired as a result of Walker’s physical assault

on     a   co-worker.               Although        Walker     accused        Mullins      of

inappropriate comments as part of her statement, none of the

evidence indicated that Mullins had “laid hands on” Walker or

another employee during the altercation.                       See King v. Rumsfeld,

328    F.3d    145,      151-52     (4th    Cir.    2003)     (rejecting      plaintiff’s

attempt       to    demonstrate          pretext    based    on   employer’s           conduct

toward     another       individual        where    plaintiff     failed          to   produce

evidence that the employer believed the two individuals were

“similarly         situated”       or    evidence    from     which    that       conclusion

could be inferred).                Moreover, Walker’s argument ignores that

Mod-U-Kraf Homes did treat the two individuals it had determined

to be culpable for the altercation the same: it terminated both

Walker and Cassidy for their physically aggressive roles in the

                                              21
altercation.         Walker’s reliance on Mod-U-Kraf Homes’ treatment

of “similarly situated” employees does not demonstrate pretext.

To the contrary, the record on this point supports Mod-U-Kraf

Homes’ legitimate, nonretaliatory explanation for its decision.

       Walker also contends that a jury could find pretext from

Mod-U-Kraf Homes’ indication on her personnel change notice that

Walker’s performance was “good” and that she was eligible for

rehire.        Contrary      to    Walker’s       contention,     however,       no   fatal

contradiction exists between these statements.                        Walker may have

excelled at her job, and yet still been subject to termination

for cause.          And she may have been subject to termination for

cause, yet also still be eligible for rehire pursuant to Mod-U-

Kraf Homes’ policies. 4             Neither designation contradicts Mod-U-

Kraf       Homes’    proffered      explanation,         nor   is     it    particularly

probative of the motives for terminating Walker’s employment.

King, 328 F.3d at 151-52 (rejecting a plaintiff’s allegations of

pretext      for     these    reasons);       see    also      Reeves      v.   Sanderson

Plumbing,      Inc.,    530       U.S.   133,      147   (2000)     (stating       that    a

plaintiff      can    prove       pretext    by    showing     that     the     employer’s

“explanation is unworthy of credence or by offering other forms

of     circumstantial             evidence         sufficiently         probative         of

       4
       Adkins stated in his deposition that Walker was terminated
for fighting with Mullins, but that he did not remember if she
was “eligible for rehire,” and he did not dispute the notation
in her paperwork that she was. (J.A. 691.)


                                             22
[retaliation]”); Hux v. City of Newport News, 451 F.3d 311, 315

(4th   Cir.           2006)   (“[T]he          plaintiff          cannot      seek     to   expose        [an

employer’s]               rationale       as     pretextual             by     focusing       on        minor

discrepancies              that    do      not       cast    doubt       on     the     explanation’s

validity, or by raising points that are wholly irrelevant to

it.”). 5

       Lastly,            Walker     has       not    created        a       triable    issue       as     to

pretext based on Mod-U-Kraf Homes’ failure to follow its written

sexual          harassment         policies          after        she    first       reported           being

harassed.                 Walker     relies          on     the     alleged         failure        of     the

individuals to whom she reported being harassed to follow Mod-U-

Kraf       Homes’         policies      about        investigating            and     reporting          such

complaints to their supervisors.                              And she accuses Adkins and

McDaniel             of    failing      to      investigate             her     claims      of      sexual

harassment once they learned of them.                                   Even accepting, for the

sake       of    argument,         that      these        individuals         violated      Mod-U-Kraf

Homes’ policies, that is unrelated to the proffered legitimate

reason          to    terminate       Walker’s            employment.            In     other       words,


       5
       We further note that the termination documentation Walker
relies on also states that her termination was “[i]nvoluntary”
and that she was “terminated for conduct.”    (J.A. 347.)  While
these statements do not provide a detailed explanation for the
reason Mod-U-Kraf Homes terminated Walker, both are consistent
with Adkins and McDaniel’s statements.    Contrast EEOC v. Sears
Roebuck & Co., 243 F.3d 846, 852-53 (4th Cir. 2001) (stating
that an employer’s inconsistent explanations and different
justifications are probative of pretext).


                                                      23
failure to follow company policy to report or investigate her

complaints does not call into question whether Mod-U-Kraf Homes

terminated Walker’s employment based on its conclusion that she

had physically assaulted another employee.              It is not evidence

of pretext.

      Accordingly, Walker has failed to produce evidence creating

a    triable   issue   as   to   whether   Mod-U-Kraf    Homes’   proffered

explanation for terminating Walker was pretext for retaliation.

Accordingly, the district court did not err in granting summary

judgment on this claim.



                                    III.

      For the reasons explained above, we vacate the judgment of

the district court granting summary judgment to Mod-U-Kraf Homes

on    Walker’s   hostile    work   environment   claim    and   remand   for

further proceedings consistent with this opinion.            We affirm the

district court’s judgment granting summary judgment to Mod-U-

Kraf Homes on Walker’s retaliation claim.

                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                     24